Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Stritzinger appeals the district court’s order adopting the magistrate judge’s recommendation dismissing his complaint. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Strit-zinger’s informal brief does not challenge the basis for the district court’s disposition, Stritzinger has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment and deny Stritzinger’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED